 

Exhibit 10.6

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is effective as of this 20th day of
December 2013 (the “Effective Date”) by and between America Greener Technologies
Corporation (the “Company”) and PAN Consultants Ltd. (the “Consultant”).
(Together the Company and the Consultant may be referred to herein as the
“Parties”, and individually as a “Party”.)

 

Whereas, the Company is a privately held operating entity and desires to effect
a merger, acquisition or other form of business combination with a publicly held
“shell” company (a “Business Combination”) and;

 

Whereas, the Consultant has expertise in conducting due diligence investigations
of potential candidates for a Business Combination and therefore the Company has
asked the Consultant to provide it with due diligence assistance and related
administrative services in connection with a Business Combination, in exchange
for the consideration, and in accordance with the terms and conditions, set
forth in this Agreement,

 

Now, therefore, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Consultant hereby agree as follows:

1. Term. The term of this Agreement shall begin on the Effective Date and shall
be for a period of six (6) months thereafter, or until the Company consummates a
Business Combination, whichever period is shorter (the “Term”).

 

2. Obligations. The Consultant hereby agrees to assist the Company in its
efforts to give effect to a Business Combination by performing due diligence
assistance and related administrative services regarding potential candidates
for a Business Combination submitted by the Company from time to time during the
Term. It is understood and agreed that there shall be no limit on the number of
potential candidates to be investigated by the Consultant.

3. Consulting Fee. In consideration of the services to be provided by the
Consultant pursuant to this Agreement, the Company agrees as follows:

 

A)To pay the Consultant a fee (the “Consulting Fee”) of $ 100,000, payable in
two (2) installments of $ 50,000 each, the first on January 2, 2014 and the
second on February 1, 2014, via wire transfer to:

 

Bank:

ABA Routing Number:

Swift Code:

Account Name:

Account Number:

 

B)Should the Company consummate a Business Combination during the Term, the
Consultant and/or its assignee (an “Assignee”) shall be entitled to purchase,
simultaneous with the closing of the Business Combination, a total of 1,500,000
shares of common stock or 7.88%, whichever is greater, of the combined entity at
par value or $ .001 per share, whichever is less.



1

 

4. Expense Reimbursement. During the Term, the Company agrees to reimburse the
Consultant for pre-approved ordinary, necessary and reasonable expenses incurred
or expended by the Consultant in connection with the performance of its services
under this Agreement, payable within ten (10) days after presentation by the
Consultant of proper expense statements or vouchers, or such other supporting
receipts and documentation as the Company may reasonably require.

 

5. Business Relationship. In furnishing services hereunder, the Consultant is
acting as independent contractor in relation to the Company. Neither the
Consultant on the one hand, nor the Company on the other hand, shall have the
right to obligate or bind the other in any manner whatsoever or act in the name
of the other, and nothing contained herein shall give, or is intended to give,
any rights of any kind to any third person. The employees of one Party to this
Agreement are not, shall not be deemed to be, and shall not hold themselves out
as employees of the other Party to this Agreement. No agency, employment,
partnership, joint venture, or other joint relationship is created by this
Agreement.

 

6. Representations and Warranties. Each of the Parties hereby represents and
warrants to the other the following: (i) each has full power and authority to
execute this Agreement individually or on behalf of the entity he represents and
to perform its obligations hereunder; (ii) this Agreement constitutes a valid
and binding obligation of each, enforceable in accordance with its terms, except
as enforcement may be limited by bankruptcy or insolvency laws or by equitable
principles; (iii) each intends to be fully bound by the terms hereof; (iv) each
has the unfettered right to enter into and perform this Agreement on the terms
and subject to the conditions hereof; and (v) neither the execution and delivery
of this Agreement nor the performance of any of the respective obligations
hereunder constitute or will constitute a violation or breach of, or a default
under, any agreement, arrangement or understanding, or any other restriction of
any kind, to which such Party is a party or by which such Party is bound.

7. Assignment. This Agreement shall inure to the benefit of and shall be binding
upon the executors, administrators, successors and legal representatives of the
Parties. The duties and obligations of the Consultant hereunder are personal and
cannot be assigned, delegated or transferred without the express written consent
of the Company. The Company’s rights, interests and obligations hereunder may
not be assigned or transferred. The foregoing notwithstanding, the Consultant
may, should it so desire, assign to an Assignee some or all of the shares to
which it may become entitled pursuant to Section 3 herein.

2

 

  8. Notices. All notices or other communications to be made, given or furnished
pursuant to or under this Agreement (each, a “Notice”) shall be in writing and
shall be deemed given or furnished if addressed to the Party intended to receive
the same at the address of such Party as set forth below (i) upon receipt when
personally delivered at such address; (ii) four (4) business days after the same
is deposited in the United States mail as first class registered or certified
mail, return receipt requested, postage prepaid; (iii) one (1) business day
following the date the Notice is sent via e-mail, provided that the sending
Party receives electronic confirmation that delivery was successfully completed;
or (iv) one (1) business day after the date of delivery of such Notice to a
nationwide, reputable commercial courier service specifying next day delivery:

 

(a)If to the Company:   America Greener Technologies Corporation   254 S.
Mulberry Street, Suite 113   Mesa, AZ 85202   E Mail: m.boyko@americagreener.com









 

(b)If to the Consultant:   PAN Consultants Ltd.   14 Prince Street, 3-E   New
York, NY 10012   E Mail: p.niemetz@panconsultants.com









 

  9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law.

 

10. Enforceability. If any provision of this Agreement is found or declared by a
court of competent jurisdiction to be void or unenforceable, the remaining
provisions of this Agreement shall continue in full force and effect and the
Parties shall endeavor in good faith to modify the void or unenforceable
provision to carry out the original intent of the Parties in a legally
enforceable manner.

 

11. Counterparts. This Agreement may be executed in counterparts, one by each
Party, with the same effect as if all Parties hereto had signed the same
document. This Agreement and any amendments hereto, to the extent signed and
delivered by means of a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No Party hereto shall raise the use of a facsimile machine
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine as a
defense to the formation of a contract and each such Party forever waives any
such defense.

 

In Witness Whereof the Parties have executed and entered into this Agreement as
of the date first above written.

          America Greener Technologies Corporation   PAN Consultants Ltd.      
    By: /s/ Michael C Boyko   By: /s/ Philippe Niemetz   Michael C. Boyko, CEO  
  Philippe Niemetz, CEO

3